Citation Nr: 1610903	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for low back disability, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a 
May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Board remanded the claim for additional development.  


FINDINGS OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, VA received notification that the Veteran wished to withdraw from appeal his claim for an increased rating for a low back disability, and in February 2015 the Veteran's representative also filed a motion to withdraw appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an increased rating for low back disability, currently evaluated as 60 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In November 2013 VA received a written, signed statement from the Veteran withdrawing his appeal in connection with his claim of entitlement to an increased rating for low back disability.  In February 2015 the Veteran's representative also filed a Motion to Dismiss stating that the Veteran wished to withdraw his pending appeal before the Board.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to an increased rating for low back disability, currently evaluated as 60 percent disabling, is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


